DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 82, 89, and 91-93 are objected to because of the following informalities:  
In order to ensure proper antecedent basis and clarity, it is suggested to amend “the vertically lapped nonwoven” in lines 1-2 of claim 83 to “the vertically lapped nonwoven material”. 
Claim 82 recites, “PLA, PBT, PET, coPET, …, HDPE, LDPE, PPS, PEI, PETG, PCT” in lines 2-3. In order to avoid any possible confusion of the scope of the claims, it is suggested that the abbreviations are replaced or accompanied with the full word. 
In order to ensure proper antecedent basis and clarity, it is suggested to amend “a device” to “the device” in line 1 of claim 89.
Claim 91 recites, “LDPE/PP” in line 3. In order to avoid any possible confusion of the scope of the claims, it is suggested the abbreviations “LDPE/PP” are replaced or accompanied with the full word. 
Claim 92 recites, “SBC and EVA” in line 2. In order to avoid any possible confusion of the scope of the claims, it is suggested that the abbreviations are replaced or accompanied with the full word. 
In order to ensure proper antecedent basis and clarity, it is suggested to amend “a device” to “the device” in line 1 of claim 93.
Claim 93 recites, “LDPE” in line 2. In order to avoid any possible confusion in the scope of the claims, it is suggested the abbreviations “LDPE” are replaced or accompanied with the full word. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 79-82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 79 and 80 recite the limitation "the fiber" in line 2 of claim 79 and line 1 of claim 80. There is insufficient antecedent basis for this limitation in the claim. The Examiner will interpret “the fiber” as the “the fibers”. 
Claim 81 recites the word “types” in line 2. The addition of the word “types” extends the scope of the claims so as to render them indefinite since it is unclear what “types” is intended to convey. The addition of the word “types” to the otherwise definite expression renders the definite expression indefinite by extending its scope. Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955). It is advised to delete the word “types” in claim 81. 
Claim 81 recites the limitation "the material" in line 1. However, it is unclear what “the material” refers to, e.g., the “vertically lapped nonwoven material” recited in claims 78 and 79 or “material based on the fiber” recited in claim 79. Clarification is required. In order to move prosecution forward, the Examiner interprets “the material” as the “vertically lapped nonwoven material”.
Claim 82 recites the limitation “the fiber component” in line 1. There is insufficient antecedent basis for this limitation in the claim. The Examiner will interpret “the fiber component” as the “the fibers”.
Claim 88 recites “wherein the vertically lapped nonwoven material is in communication with a liquid mediating layer located between the vertically lapped nonwoven material and the contact liquid delivery layer of the device”. It is unclear how the vertically lapped nonwoven material is in communication with a liquid mediating layer located between the vertically lapped nonwoven material and the contact liquid delivery layer of the device or how the vertically lapped nonwoven material must be modified to be considered “in communication” with a liquid mediating layer located between the vertically lapped nonwoven material and the contact liquid delivery device of the device. 
Regarding dependent claims 80-82, these claims do not remedy the deficiencies of parent claim 79 noted above, and are rejected for the same rationale.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 87 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 87 recites, “a surface of the vertically lapped nonwoven storage material has open surface area to total surface area of no greater than 0.3”. However, claim 86, which claim 87 depends on, recites, “wherein a surface of vertically lapped nonwoven storage material is closed and exhibits no open surface pore structure” (emphasis added), which the ratio of open surface area to total surface area would necessarily be zero. Therefore, claim 87 fails to further limit the subject matter of the claim upon which it depends, as claim 87 includes a broader disclosure. 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 78-82, 84, and 90-92 are rejected under 35 U.S.C. 103 as being unpatentable over Sollmann et al. (US 2016/0174775) (Sollmann) in view of Latimer et al. (US 2001/0009711) (Latimer). 
Regarding claim 78-82
Sollmann teaches a liquid-dispensing pad comprising a liquid-impervious plastic rear wall, a perforated elastic film front wall, and a liquid-retaining nonwoven core between the front and rear wall. The liquid-dispensing pad contains a fluid, in the form of a disinfecting liquid or gel, stores in the liquid-retaining nonwoven core. The liquid is release from the liquid-retaining non-woven core and through the perforated elastic film by the pressure of a user during use. See, e.g., abstract and paragraphs [0001-0002], [0006], and [0029]. 
The liquid-dispensing pad corresponds to a device for storing liquid or gel materials and for discharging liquid or gel materials upon compression, the perforated elastic film front wall corresponds to the contact liquid delivery layer, and the liquid-retaining nonwoven core corresponds to a nonwoven material that acts as a storage medium for the liquid or gel materials within the device. 
Sollmann teaches the liquid-retaining nonwoven core must have pores and free spaces to retain fluid for the dispensing device. Fluid retention and being capable of being elastically compressible is advantageous in the nonwoven core. Paragraphs [0006] and [0029]. 
Sollmann does not explicitly teach the liquid-retaining core comprising a nonwoven is vertically lapped nonwoven material. 
With respect to the difference, Latimer teaches a corrugated nonwoven web with perpendicular or Z-direction orientation of fibers. The corrugated nonwoven web is placed in the product such that the transverse direction of the web is parallel to the transverse direction of the product. The corrugated nonwoven web comprises polypropylene conjugate fibers, polyester fibers, and rayon fibers possess very high void volumes and good compression resistance. See, e.g., abstract, title, paragraphs [0010-0011], [0068-0069], [0079-0081], [0084-0085], and FIGs. 2-4. The corrugated nonwoven web is a vertically lapped nonwoven material. 
As Latimer expressly teaches, the corrugated nonwoven web provides comparable compression resistance and resiliency and greater void volume than webs having a conventional x-y plane fiber alignment. The corrugated nonwovens partition the void volume in an effective manner so as to allow intake of greater volumes of liquid than convention, uncorrugated, fabrics. Corrugating the fabric causes the material to act as a spring, opening and closing under load but generally returning to its original shape. Paragraphs [0010] and [0060]. 
Latimer and Sollmann are analogous art as they are both drawn to fluid retaining, compressible nonwoven cores. 
In light of the motivation as provided by Latimer, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a corrugated nonwoven, comprising polypropylene conjugate fibers, polyester fibers, and rayon fibers, as the nonwoven of the liquid-retaining core of Sollmann, in order to ensure a comparable compression resistance and resiliency and greater void volume that allows greater liquid volume intake compared to conventional x-y plane, uncorrugated, fabrics, and ensure the liquid-retaining core is capable of returning to its original shape after compression, and thereby arrive at the claimed invention. 

Regarding claim 84
Sollman further teaches the fluid is only discharged when the elastic, perforated film is deformed by press of the user, the liquid-retaining core is adjacent the elastic, perforated film, and the body [of the liquid-retaining core] is elastically compressible. Paragraphs [0006], [0029], and [0038] and FIG. 2. Therefore, it follows when the liquid-dispensing pad is pressed in order to discharge the fluid, the elastic, perforated film and the liquid-retaining core are both in a compressed state. 

Regarding claims 90-92
Sollmann further teaches the elastic, perforated film is a coextruded film having an elastic inner layer turned towards the core and an inelastic outer cover layer turned away from the core. The outer layer contains a LLDPE/PP copolymer and the inner layer is composed of SBS and EVA elastomers. Abstract, paragraphs [0041-0042] and [0045], and FIG. 3.  

Claims 83, 85, and 88-89 are rejected under 35 U.S.C. 103 as being unpatentable over Sollmann et al. (US 2016/0174775) (Sollmann) in view of Latimer et al. (US 2001/0009711) (Latimer), as applied in claim 78 above, and further in view of Fowler et al. (WO 2013167746) (Fowler). 
Regarding claims 83 and 85
Sollmann in view of Latimer teaches all of the limitations of claim 78 above, however does not explicitly teach the density or weight of the liquid-retaining core. 
With respect to the difference, Fowler teaches delivery device for delivery liquids or gels over a sustained period of time to a surface in a controlled way, comprising an elastomeric liquid delivery contact layer and a reservoir of porous material in communication with the liquid delivery contact layer. See, e.g., abstract and paragraph [0011]. 
Fowler teaches the porous reservoir material is a nonwoven porous material. The porous reservoir material preferably has a density of 0.10 g/cm3 or less (i.e., 100 kg/m3 or less). The porous reservoir material preferably has a thickness within the range of 7 to 10 mm. Paragraphs [0014-0015].  
As Fowler expressly teaches, the total loading of antimicrobial agent in the porous reservoir layer is dependent upon, inter alia, the form, thickness, and density of the porous reservoir layer, wherein this determines the total pore volume or porosity of the layer and therefore its absorbent capacity. Paragraph [0079]. 
Fowler and Sollmann in view of Latimer are analogous art as they are both drawn to delivery devices for deliver cleaning fluids or gels. 
In light of the motivation as provided by Fowler, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to ensure the nonwoven material, i.e., the corrugated nonwoven, of the liquid-retaining core of Sollmann in view of Latimer has a density of 0.10 g/cm3 or less and thickness within the range of 7 to 10 mm, in order to ensure the liquid-retaining core has a suitable loading amount of cleaning fluid and gel, i.e., absorbent capacity, and thereby arrive at the claimed invention. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Given Sollmann in view of Latimer and Fowler teaches the liquid-retaining core has a density of 0.10 g/cm3 or less and has a thickness within the range of 7 to 10 mm, it is clear the liquid-retaining core would have a basis weight within the range of 1000 g/m2 to 700 g/m2 or less (i.e., 0.10 g/cm3 = 100,000 g/m3; 100,000 g/m3 * 7 mm * 1m/1000mm = 700 g/m2; 100,000 g/m3 * 10 mm * 1m/1000mm = 1000 g/m2). 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding claims 88 and 89 
Sollmann in view of Latimer teaches all of the limitations of claim 78 above, however does not explicitly teach the liquid-retaining core being in communication with a liquid mediating layer located between the liquid-retaining core and the contact liquid delivery layer. 
With respect to the difference, Fowler teaches delivery device for delivery liquids or gels over a sustained period of time to a surface in a controlled way, comprising an elastomeric liquid delivery contact layer and a reservoir of porous material in communication with the liquid delivery contact layer. The reservoir of porous material is a nonwoven and the liquid delivery contact layer is an elastomeric film. See, e.g., abstract and paragraphs [0011], [0014], and [0021]. 
	Fowler teaches the delivery device may further comprise a wicking layer separating the reservoir of porous material from the liquid delivery contact layer, wherein the wicking layer comprises a woven or nonwoven fabric. The wicking layer corresponds to the liquid mediating layer. Paragraphs [0025] and [0027]. 
	As Fowler expressly teaches, the wicking layer moderates or reduces the forced flow rate of liquid/gel from the reservoir to the liquid delivery contact layer, thereby controlling the volume of liquid delivered to the liquid contact layer. Paragraph [0026]. 
	As Fowler expressly teaches, the wicking layer acts as a liquid distribution and wicking layer, which equalizes the concentration of liquid across the working area of the device such that the liquid is uniformly distributed immediately adjacent the liquid delivery contact layer even when acted upon by gravity. Paragraph [0026]. 
	As Fowler expressly teaches the flow resistance induced by the wicking layer ensure that excess fluid is not transported out of the delivery system on each activation, therefore ensuring a more effective and efficient use of the liquid agents used with the device. Paragraph [0026]. 
Fowler and Sollmann in view of Latimer are analogous art as they are both drawn to delivery devices for deliver cleaning fluids or gels. 
	In light of the motivation as provided by Fowler, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ a wicking layer between the contact liquid delivery layer and the liquid-retaining core, so that the wicking layer is in communication with the liquid-retaining core of Sollmann in view of Latimer, in order to control the volume of liquid delivered to the liquid contact layer, ensure the liquid is uniformly distributed immediately adjacent the liquid delivery contact layer even when acted upon by gravity, and ensure a more effective and efficient use of the liquid agents used with the device, and thereby arrive at the claimed invention. 
	Given Fowler further teaches the wicking layer is a nonwoven or woven fabric, it is clear the wicking layer would provide some degree of structural support, and given Sollmann in view of Latimer and Fowler teaches placing the wicking layer between the liquid-retaining core and the contact liquid delivery layer (i.e., inside the liquid dispensing pad), it is clear the wicking layer corresponds to an internal structural support layer. 

Claims 86 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Sollmann et al. (US 2016/0174775) (Sollmann) in view of Latimer et al. (US 2001/0009711) (Latimer), as applied in claim 78 above, and further in view of Bucher (WO 1999030211). 
Regarding claims 86 and 87
Sollmann in view of Latimer teaches all of the limitations of claim 78 above, however does not explicitly teach a surface of the liquid-retaining core is closed and exhibits no open pore structure, nor has a ratio of open surface area to total surface area of no greater than 0.3.
Bucher teaches a fluid delivery device comprising a fluid holding absorbent porous material and a fluid permeation control layer surrounding the absorbent porous material. The fluid delivery device further includes a liquid barrier material to assist in retaining the fluid within the device, wherein the fluid delivery device delivers fluid uniformly to a surface in a controlled manner. See, e.g., abstract, pg. 5 lines 2-6; pg. 6 lines 8-14.
Bucher teaches the fluid delivery device comprises a support material comprising a fabric. The support materials holds the fluid to be delivered by the device. The liquid barrier is a fused impermeable region within the support material that is impermeable to the transfer of fluid. The liquid barrier is formed by closing off pores within the support material, such as through the application of heat. The ends of the support material are sealed with the liquid barrier, therefore rendering the end of the fluid delivery device substantially impermeable to fluid. Pg. 12, lines 10-33 and pg. 15, line 28 – pg. 16, line 21.  
As Bucher expressly teaches, the liquid barrier assist in retaining fluid within localized regions of the device and prevents the liquid from migrating from one section to another, which can be extremely important during use, storage, and/or transport of the fluid delivery device. Pg. 12, lines 20-23.  
As Bucher expressly teaches, when the product is held in other than a horizontal position, whether during storage or the like, the fluid barrier assists in retaining fluid in localized regions within the product and minimizes variations in fluid concentration within the product due to gravitational forces so as to minimize seepage. Pg. 23, lines 23-28. 
Bucher and Sollmann in view of Latimer are analogous art as they are both drawn to fluid deliver devices for uniformly delivering fluid to a surface in a controlled manner. 
In light of the motivation as provided by Bucher, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to seal any surface of the liquid-retaining core (i.e., to form a liquid barrier, i.e., rendering the surface impermeable to fluid therefore the surface) that does not face the front wall, in the liquid-dispensing pad of Sollmann in view of Latimer, in order to assist in retaining fluid within localized regions of the device and prevent the liquid from migrating from one section to another, which can be extremely important during use, storage, and/or transport of the device, as well as to minimize variations in fluid concentrations within the product due to gravitational forces so as to minimize seepage, and thereby arrive at the claimed invention. 
Given Sollmann in view of Latimer and Bucher teaches a surface of the liquid-retaining core is sealed to form a liquid barrier so that the surface is impermeable to fluid, it is clear the surface is closed and exhibits no open surface pore structure and has a ratio of open surface area to total surface area no greater than 0.3. 

Claim 93 is rejected under 35 U.S.C. 103 as being unpatentable over Sollmann et al. (US 2016/0174775) (Sollmann) in view of Latimer et al. (US 2001/0009711) (Latimer), as applied in claim 78 above, and Chen et al. (US 2001/0023159) (Chen). 
Regarding claim 93
Sollmann in view of Latimer teaches all of the limitations of claim 78 above, however does not explicitly teach the contact liquid delivery layer comprising a coating of LDPE on one of its surfaces. However, Sollmann further teaches the rear wall is made of polyethylene terephthalate, wherein a weld peripherally secures the front wall to the rear wall. Paragraphs [0013] and [0023].
With respect to the difference, Chen teaches an absorbent pad having an upper film layer of porous material, a lower film layer of non-porous material, and an intermediate absorber layer of liquid absorbent material between the upper film layer and lower film layer. The upper film layer is characterized as being porous to permit wicking through the upper film layer, wherein liquid is transferred and retained by the intermediate absorbent layer. See, e.g., abstract and paragraph [0031]. 
Chen teaches the lower film layer comprising polyester is coated with a sealing layer of LDPE for use in sealing to the upper film layer, wherein the lower film layer and upper film layer are sealed along peripheral edges and retain the absorbent layer therebetween. Paragraphs [0024] and [0031]. 
Chen and Sollmann in view of Latimer are drawn to layered material comprising an upper permeable layer, an intermediate absorbent layer for retaining fluid, and a lower impermeable layer. 
In light of the disclosure as provided by Chen, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to coat the peripheral of the rear wall of Sollmann in view of Latimer, in order to peripherally seal the rear wall to the front wall, with predictable success, and thereby arrive at the claimed invention. 
Given Sollmann in view of Latimer and Chen teaches the front wall (i.e., the perforated elastic film, i.e., the contact liquid delivery layer) is peripherally sealed to the rear wall using the coating of LDPE, it is clear a surface of the front wall (i.e., the perforated elastic film, i.e., the contact liquid delivery layer) comprises a coating of LDPE. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789